Case 3

SoS fF ST BDO mH Se HW! Ne

NH NO BY BD BO ON NR NR RQ mmm meee met
Co SI HO OO Re |] nN =|§ DT C6 fF AT BDH OF FS | NYO =| S&S

 

 

17-cv-00803-CAB-WVG Document 102 Filed 05/06/19 PagelD.3444 Page 1 of 2

Jason R. Thornton, State Bar No. 185637
Patrick W. McManus, State Bar No. 312290

FINCH, THORNTON & BAIRD, LLP

4747 Executive Drive, Suite 700

San Diego, CA 92121-3107

Telephone: (858) 737-3100

Facsimile: (858) 737-3101

Email: jthornton@ftblaw.com
pmemanus@ftwblaw.com

Richard J. Finn, State Bar No. 099659
David S. Wilgus, State Bar No. 219181
BURNHAM BROWN

A Professional Law Corporation

P.O. Box 119

Oakland, California 94604

1901 Harrison Street, 14th Floor
Oakland, California 94612

Telephone: t2 103 444-6800
Facsimile: (510) 835-6666
Email: rfinn@burnhambrown.com

dwilgus@burnhambrown.com

Attorneys for Defendant, Counterclaimant and

Cross-Defendant

HALBERT CONSTRUCTION COMPANY, INC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, for
the Use and Benefits of

McCULLOUGH PLUMBING, INC,, a
California corporation,

Plaintiff,
Vv.

HALBERT CONSTRUCTION
COMPANY, INC., a California
corporation; WESTERN SURETY
COMPANY, a South Dakota
corporation; and DOES 1-100,
inclusive,

Defendants.

 

AND RELATED CROSS-ACTION

 

 

I

DECLARATION OF RICHARD J. FINN ISO DEF., COUNTERCLAIMANT and

Case No. 3:17-cv-00803-CAB-WVG

Assigned to:

Hon. Cathy Ann Bencivengo,
Courtroom 4C

Hon. William V. Gallo, Second Floor

DECLARATION OF RICHARD J.
FINN IN SUPPORT OF
DEFENDANT,
COUNTERCLAIMANT, AND
CROSS-DEFENDANT HALBERT
CONSTRUCTION COMPANY,
INC.’"S MOTION TO EXCLUDE
EXPERT TESTIMONY OF JOHN
OMAHEN

Complaint Filed: April 20, 2017
Trial Date: ay 20, 2019

Case No. 3:17-cv-00803

CROSS-DEF. HALBERT CONSTRUCTION COMPANY, INC.’S MOTION TO

EXCLUDE EXPERT TESTIMONY OF JOHN OMAHEN

 
Case 3

eo CO IF HB Oo — Cw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

17-cv-00803-CAB-WVG Document 102 Filed 05/06/19 PagelD.3445 Page 2 of 2

I, Richard J. Finn, declare as follows:

1. I am an attorney at law duly licensed to practice before all courts of the
State of California and a partner with the law firm of Burnham Brown, attorneys of
record for Defendant, Counterclaimant, and Cross-Defendant HALBERT
CONSTRUCTION COMPANY, INC. in the above-entitled action.

Dr The matters set forth in this declaration are known to me personally
unless stated upon information and belief, and if called as a witness herein, I could,
and would, competently testify thereto.

3. Attached as Exhibit A are true and correct copies of Reports of John
Omahen.

4, Attached as Exhibit B are true and correct copies of pertinent pages of
the deposition transcript of John C. Omahen dated March 27, 2019.

5. Attached as Exhibit C is a true and correct copy of the Declaration of
Steven Norris.

6. Attached as Exhibit D are true and correct copies of pertinent pages of
the deposition transcript of Michael Muse dated October 4, 2018.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

Executed this 3rd day of May, 2019/1 Oakland, California.

tee

JAANN
Y

4812-8276-6486, v. 1

2
DECLARATION OF RICHARD J. FINN ISO DEF., COUNTERCLAIMANT and Case No. 3:17-cv-00803
CROSS-DEF. HALBERT CONSTRUCTION COMPANY, INC.’S MOTION TO
EXCLUDE EXPERT TESTIMONY OF JOHN OMAHEN

 
